Case: 13-40911      Document: 00512740352         Page: 1    Date Filed: 08/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 13-40911
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       August 20, 2014
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

TODD F. BRITTON-HARR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:10-CR-1164


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Todd F. Britton-Harr appeals his guilty-plea conviction and sentence for
possession with the intent to distribute more than 100 kilograms of marijuana.
Britton-Harr argues that his guilty plea was unknowing and involuntary
because the Government destroyed exculpatory evidence.
       Prior to the guilty plea, the district court held a hearing on Britton-
Harr’s claims and ruled that the Government did not intentionally destroy any


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40911    Document: 00512740352     Page: 2   Date Filed: 08/20/2014


                                 No. 13-40911

evidence. Britton-Harr does not raise any arguments that undermine that
factual determination.    Moreover, under circuit precedent, Britton-Harr’s
guilty plea precludes him from raising a Brady claim. See United States v.
Conroy, 567 F.3d 174, 178-79 (5th Cir. 2009); see also Orman v. Cain, 228 F.3d
616, 617 (5th Cir. 2000); Matthew v. Johnson, 201 F.3d 353, 361-62 (5th Cir.
2000). Britton-Harr therefore identifies no basis for vacating his guilty plea.
      Britton-Harr also requests a remand for the trial court to hear his motion
based on newly discovered evidence as well as his other pending postconviction
motions. Contrary to Britton-Harr’s assertion, his pleading was not a motion
for new trial based on newly discovered evidence but rather an “unauthorized
motion which the district court was without jurisdiction to entertain.” United
States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). Additionally, Britton-Harr’s
notice of appeal divested the district court of jurisdiction over his
postconviction motions. See United States v. Green, 882 F.2d 999, 1001 (5th
Cir. 1989). Accordingly, he is not entitled to a remand to allow the district
court to hear the motions.
      The judgment of the district court is AFFIRMED.




                                       2